Citation Nr: 1203909	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a fracture of the right radius, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for right ulnar neuropathy, currently rated as 30 percent disabling. 

(The issue of entitlement to an initial rating higher than 30 percent for hepatitis C with cirrhosis of the liver will be addressed in a separate decision).

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an August 2004 rating decision, the RO granted service connection for right ulnar neuropathy and assigned an initial 10 percent evaluation, effective January 23, 2004.  The Veteran disagreed with the initial rating and, in a November 2006 rating decision, the RO assigned an increased rating of 30 percent, effective January 23, 2004.  In an August 2006 rating decision, the RO denied the Veteran's claim of entitlement to a rating in excess of 20 percent for the residuals of a fracture of the right radius.  

In May 2007, the Board remanded the claim of entitlement to an initial rating higher than 30 percent for right ulnar neuropathy and three other issues (entitlement to service connection for a right shoulder disability, entitlement to an initial rating higher than 30 percent for hepatitis C, and entitlement to a TDIU rating), for the purpose of scheduling the Veteran for a travel board hearing, in accordance with a June 2006 Joint Motion for Remand of the issue of entitlement to a TDIU rating.  At the time of the May 2007 remand, the claim of entitlement to a rating in excess of 20 percent for the residuals of a fracture of the right radius was not yet in appellate status.

Independent of the May 2007 remand, the Veteran submitted a substantive appeal of the issue of entitlement to a disability rating in excess of 20 percent for the residuals of a fracture of the right radius, in which he requested a travel board hearing with respect to that issue.

In March 2008, the Veteran testified before the undersigned, who had not previously been involved in this appeal, at a hearing that was held at the RO.  He provided testimony on each of the issues listed in the May 2007 Board remand, in addition to the issue of entitlement to a rating in excess of 20 percent for the residuals of a fracture of the right radius.  At this hearing, the Veteran was represented by the Disabled American Veterans.  A transcript of the hearing is of record.

In June 2009, the Board remanded for additional development the claim of entitlement to a TDIU rating, the claim of entitlement to an initial rating higher than 30 percent for hepatitis C, the claims of entitlement to service connection for a right shoulder disability and entitlement to an initial rating higher than 30 percent for right ulnar neuropathy, as well as the claim of entitlement to an increased rating for the residuals of a fracture of the right radius, currently rated as 20 percent disabling, that had been certified to the Board after the May 2007 remand.  The June 2009 remand listed the Disabled American Veterans as the representative for each of the claims.  However, an April 2003 fee agreement with private attorney Kathy A. Lieberman shows that she is the representative for the claims of entitlement to an initial evaluation higher than 30 percent for hepatitis C, and a TDIU rating.  The April 2003 fee agreement limits her representation of the Veteran to these two claims.  The Veteran has not since revoked her authority to represent him on these claims, and she has not withdrawn her representation with respect to these claims.  Accordingly, Kathy A. Lieberman is the proper representative with respect to the claims of entitlement to an initial evaluation higher than 30 percent for hepatitis C, and a TDIU rating.  The record otherwise contains a properly executed VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, showing that the Veteran appointed DAV as his representative in July 2001.  This appointment has not since been revoked.  Accordingly, the Disabled American Veterans is the proper representative for the other claims in appellate status (entitlement to an increased rating for the residuals of a fracture of the right radius, currently rated as 20 percent disabling, and entitlement to an increased rating for right ulnar neuropathy, currently rated as 30 percent disabling, which are addressed in this decision).

In a May 2011 rating decision, the Appeals Management Center granted the Veteran's claim of entitlement to service connection for a right shoulder disability, effective January 23, 2004.  This decision constituted a complete grant of the benefits sought on appeal with respect to this issue.  The Veteran has not disagreed with either the rating assigned, or the effective date of service connection.  Accordingly, the issue is no longer in appellate status and the Board will not further address the right shoulder disability.

In August 2011, the Veteran filed a motion to advance his case on the Board's  docket based upon advanced age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The Board granted this motion in August 2011.

(In July 2003, the Veteran raised a claim of entitlement to special monthly compensation based upon the loss of use of his right arm.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a separate decision issued in conjunction with this decision, the Board referred this claim to the RO for appropriate action).

The issue of entitlement to a disability rating in excess of 30 percent for right ulnar neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Throughout the pendency of the appeal, the residuals of a fracture of the right radius have been manifested by osteoarthritic changes and flexion limited to no more than 120 degrees, extension to 20 degrees, 40 degrees supination, and 60 degrees pronation, with pain throughout movement, but no additional limitation of motion due to repetitive motion.  There is no clinical evidence of ankylosis, redness, heat, swelling, or deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for impairment of the right radius have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5206, 5207, 5208, 5212, 5213 (2011).

2.  The criteria for a separate 10 percent rating for arthritis with noncompensable limitation of motion of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, DC 5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

Here, the Veteran was not provided with VCAA notice with respect to his claim until June 2007, after the initial adjudication of his claim in August 2006.  In the June 2007 letter, VA notified the Veteran that he should submit evidence showing that his right radius disability had worsened in severity.  He was told that he could substantiate the claim with a statement from his doctor, containing clinical and physical findings, the results of any laboratory tests or X-rays, and the dates of the examinations and tests.  He was also instructed that a statement from other individuals who were able to describe from their own knowledge and personal observations the manner in which the Veteran's disability had worsened may be helpful in proving his claim.  He was informed that ratings were assigned using the rating schedule and he was referred to that schedule.  This essentially informed him of the use of diagnostic codes.  He was also given examples of the evidence that could substantiate the claim.

The June 2007 letter also informed the Veteran as to what evidence VA was responsible for obtaining, and what evidence VA would help the Veteran get.  The claim subsequently was readjudicated after providing the Veteran with an opportunity to respond to the notice.  The timing deficiency was thereby cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies in VCAA notice are cured by readjudication in a supplemental statement of the case).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist the Veteran with respect to his claim, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  In addition, the Veteran was provided VA examinations in October 2005 and August 2009.  Copies of the VA examination reports have been associated with the claims file.  There is no indication that the Veteran's disability has worsened since the date of the most recent examination.  Therefore, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The October 2005 and August 2009 reports of VA examination are thorough and supported by the outpatient treatment records.  The examinations in this case are thus adequate bases upon which to base a decision.

As such, there is no further action to be undertaken to comply with the provisions of the VCAA.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's service treatment records show that he fractured the right radial head in January 1957 after falling from a running board of a truck.  The radial head was crushed, and was surgically removed in service.  Records dated in December 1957 show that he was diagnosed with arthritis of the right elbow, due to direct trauma.  The residuals of the fracture of the right radius (right elbow disability) have been rated 20 percent disabling under DC 5212, which pertains to impairment of the radius, since October 1959.  38 C.F.R. § 4.71a, DC 5212 (2011).  As the 20 percent rating has been in effect for more than 20 years, the evaluation is protected, by law, against reduction.  38 C.F.R. § 3.951 (2011).  In evaluating whether the Veteran is entitled to a rating higher than 20 percent for his right elbow disability, the Board concludes that in addition to DC 5212, DCs 5206, which contemplates limitation of flexion of the forearm, 5207, which contemplates limitation of extension of the forearm, 5213, which contemplates impairment of supination and pronation, and 5010, which contemplates traumatic arthritis, are also applicable.  38 C.F.R. § 4.71a, DCs 5010, 5206, 5207, 5213 (2011).  

In considering the applicability of other diagnostic codes, DC 5205 (ankylosis of the elbow), DC 5208 (flexion of the forearm limited to 100 degrees and extension limited to 45 degrees), 5209 (other impairment of the elbow, flail joint fracture), 5210 (nonunion of the radius and ulna, with flail joint), and 5211 (impairment of the ulna) are not applicable in this instance either directly or by analogy, as the medical evidence does not show that the Veteran has any of those conditions.  Neither the October 2005 nor August 2009 reports of VA examination, nor the clinical evidence of record demonstrates ankylosis, a flail joint fracture, nonunion of the radius and ulna, with flail joint, or impairment of the ulna.  In addition, at the time of each VA examination, the Veteran had flexion limited at most to 120 degrees, and extension limited at most by 20 degrees.

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 5205 through 5213 provide different ratings for the minor arm and the major arm.  The Veteran has indicated (on VA examination in August 2009) that he is right-handed; therefore, in evaluating the Veteran's entitlement to an increased rating for the right elbow, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  38 C.F.R. § 4.69 (2011).

Turning first to the diagnostic criteria pertaining to limitation of motion, pursuant to DC 5206, limitation of flexion of the forearm is rated 0 percent when limited to 110 degrees; 10 percent when limited to 100 degrees; 20 percent when limited to 90 degrees (major or minor) or 70 degrees (minor); 30 percent when limited to 70 degrees (major) or 55 degrees (minor); 40 percent when limited to 55 degrees (major) or 45 degrees (minor); and 50 percent when limited to 45 degrees (minor).  38 C.F.R. § 4.71, DC 5206.  Limitation of extension of the forearm is rated 10 percent when limited to 45 degrees or 60 degrees; 20 percent when limited to 75 degrees (major or minor) and 90 degrees (major), 30 percent when limited to 90 degrees (major) or 100 degrees (minor); 40 percent when limited to 100 degrees (major) or 110 degrees (minor); or 50 percent when limited to 110 degrees (major).  38 C.F.R. § 4.71, DC 5207.

In evaluating whether the Veteran is entitled to a rating in excess of 20 percent for his right elbow disability, evidence for consideration in this case includes reports of VA examination of the right elbow conducted in October 2005 and August 2009.  While the Veteran received treatment throughout the pendency of the appeal for his service-connected right ulnar neuropathy and his right shoulder disability, disabilities separate from his right elbow disability but related to the same in-service injury, he has not received any clinical treatment specifically for the residuals of the fracture of the right radius.  VA clinical records dated from January 2004 to May 2011 show complaints of elbow pain, but these complaints pertain to neurological pain associated with the service-connected right ulnar neuropathy.  As the appropriate disability rating for the Veteran's right ulnar neuropathy is being remanded in this decision, the Board will not address in this portion of the decision the level of disability attributable to the neurological manifestations of the residuals of the fracture of the right radius.

Treatment records dated between January 2004 and May 2011 do not show that the range of motion of the Veteran's right elbow was recorded at any time.

On VA examination in October 2005, the Veteran described experiencing recurrent pain, which had become constant pain, frequently accompanied by numbness in the third, fourth, or fifth fingers of the right hand.  He described his pain as being focused in the right elbow but noted that the pain radiated down his entire forearm and sometimes into the hand.  The complaints of numbness had led to ulnar nerve transposition two years before the examination.  He stated that his activities of daily living were not impaired as a result of his right elbow pain but that it did sometimes make his activities of daily living painful.  On range of motion testing, the Veteran had flexion to 135 degrees, extension to 0 degrees, supination to 45 degrees, and pronation to 60 degrees.  There was mild pain throughout movement, worse at the extremes of motion.  

On VA examination in August 2009, the Veteran reported that ever since the in-service injury, he had experienced numbness to the right posterior arm, extending to the second, third, fourth, and fifth fingers.  He described his day-to-day problems with his right elbow disability as being manifested by difficulty gripping.  He stated that he was unable to do any carpentry or electrical work as a result of his service-connected right arm disabilities, and that he was unable to drive with the right hand.  He stated that he had undergone right ulnar release in 2002 without any significant relief.  Physical examination of the right elbow revealed no edema, and no pain or tenderness to palpation.  On range of motion testing, the Veteran had flexion to 120 degrees, extension to 20 degrees, supination to 40 degrees, and pronation to 80 degrees, with pain.  There was no increased loss of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.

Normal extension and flexion of the elbow is from 0 to 145 degrees.  38 C.F.R. § 4.71, Plate I (2011).  On each occasion on which his range of motion was tested, the flexion of the Veteran's right elbow was at most limited to 120 degrees. Limitation of flexion to 120 degrees warrants a 0 percent rating under DC 5206.  The flexion of the Veteran's right elbow would have to be limited to 70 degrees in order to warrant a rating higher than 20 percent under DC 5306.  The Veteran also is not entitled to a rating in excess of 20 percent under the diagnostic criteria pertaining to limitation of extension.  On examination in October 2005, the Veteran had extension of the right elbow to 0 degrees, or full extension.   In August 2009, the Veteran had extension limited by 20 degrees.  Limitation of extension to 20 degrees or better does not warrant a compensable rating.  Thus, the Veteran is not entitled to a higher rating for his right elbow disability under either DC 5206 or DC 5207.

Turning next to DC 5213, the Board finds that the impairment of supination and pronation in this case does not warrant a rating higher than 20 percent.  38 C.F.R. § 4.71a, DC 5213 (2011).  On VA examination in October 2005, the Veteran was found to have 60 degrees of pronation and 45 degrees of supination.   On VA examination in August 2009, the Veteran had supination to 40 degrees and pronation to 80 degrees.  As range of motion testing revealed supination better than 30 degrees, and pronation beyond the middle of the arc, per 38 C.F.R. § 4.71, Plate I, the Veteran's right elbow disability does not meet the criteria for a rating higher than 20 percent under DC 5213.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, the Veteran was not shown to have a change in range of motion of his right elbow with repetitive movement, nor increased pain, fatigue, weakness, or lack of endurance following repetitive use on either VA examination.  However, the Veteran has complained of right elbow pain with activities of daily living, and has described being unable to do carpentry or electrical work as a result of his elbow disability.  The Veteran has also complained that his activities of daily living are often painful as a result of his disability.  Even viewing this evidence in the light most favorable to the Veteran, the above described evidence does not show that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in limitation of extension that more nearly approximates extension limited to 90 degrees or flexion that more nearly approximates flexion limited to 70 degrees.  Accordingly, the Veteran is not entitled to a rating higher than 20 percent based upon the DeLuca criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Turning next to DC 5212, the diagnostic code under which the Veteran's right elbow disability is currently rated, there is in this case no X-ray evidence demonstrating non-union in the lower half of the radius, with false movement, without loss of bone substance or deformity, as is required for a higher rating of 30 percent.  38 C.F.R. § 4.71a, DC 5212.  X-ray examination in June 2005 and June 2009 showed resection of the proximal radial head and moderate osteoarthritic changes but revealed no evidence of non-union of the lower half of the radius, loss of bone substance, or deformity.  Accordingly, DC 5212 cannot serve as a basis for a rating in excess of 20 percent.

The Board now turns to the final remaining applicable diagnostic code, DC 5010, which contemplates traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  As noted above, the Veteran's service treatment records show that he was diagnosed with traumatic arthritis of the elbow in December 1957.  Additionally, as discussed above, although the Veteran does experience limitation of motion of the right elbow, such limitation of motion is noncompensable.  Where there is limitation of motion, but such limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under DC 5003 or 5010.  38 C.F.R. § 4.71a, DCs 5003, 5010.  

In this case, the Veteran is in receipt of a 20 percent disability rating under a diagnostic code that is not predicated on limitation of motion.  Accordingly, the limitation of motion he experiences as a result of his disability is not compensated by the 20 percent rating under DC 5212.  See 38 C.F.R. § 4.14 (2011).  As the Veteran experiences noncompensable limitation of motion of the right elbow and has been diagnosed with arthritis for which he is not currently compensated in that joint, he is entitled to an additional, separate 10 percent rating under DC 5010.  In addressing whether the Veteran is entitled to a rating higher than 10 percent under DC 5010 for his arthritis, the Board concludes that he is not.  Under DC 5010, a 20 percent evaluation is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The elbow is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The Veteran is not service-connected for arthritis in two major joints or two or more minor joint groups.  Thus, he is not entitled to a rating greater than the current 10 percent rating under this code.

The Board has considered whether referral for an extra-schedular rating is warranted.  The service-connected right elbow disability manifests with surgical resection of the radial head, osteoarthritic changes, and limitation of motion.  As discussed in the preceding section, these symptoms are contemplated by the rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, the criteria for referral for consideration of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings (different percentage ratings for different periods of time since the effective date of service connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected right elbow disability has warranted no more than a 20 percent disability rating for impairment of the radius and a 10 percent rating for arthritis with noncompensable limitation of motion throughout the pendency of the appeal.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In a separate decision being issued in tandem with this decision, the Board grants the Veteran's claim for a TDIU rating.  Accordingly, the Board concludes that the Veteran's claim for a TDIU rating is satisfied and that no further discussion regarding this issue is necessary.
ORDER

A disability rating in excess of 20 percent for impairment of the right radius is denied.

A 10 percent rating for arthritis with noncompensable limitation of motion of the right elbow is granted.


REMAND

Additional development is needed prior to further disposition of the claim of entitlement to a disability rating in excess of 30 percent for right ulnar neuropathy.

In June 2009, the Board remanded the claim for the purpose of scheduling the Veteran for a VA examination addressing the current nature and severity of the Veteran's right ulnar neuropathy.  The Board noted that the Veteran asserted worsening of his disability since the last VA examination in October 2005, and requested that the examiner opine as to whether the Veteran's right ulnar neuropathy was manifested by "severe incomplete" paralysis or "complete paralysis," as contemplated by 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  

At the time of the October 2005 examination, the Veteran had complained of pain and numbness radiating from his right elbow into his second, third, and fourth fingers.  He stated that his activities of daily living were not impaired but that they were sometimes painful as a result of his disability.  Neurological examination revealed decreased grip and elbow strength.

The Veteran underwent an additional VA examination in August 2009, as a result of which he was diagnosed with right ulnar neuropathy, status post right ulnar release with scarring.  The examiner noted current complaints of numbness to the right posterior arm extending to the second, third, fourth, and fifth digits.  On a day-to-day basis, the Veteran reported difficulty gripping, noting that he had dropped his drink in the past.  He additionally reported that he was unable to do any carpentry or electrical work with his right arm, and was unable to drive with his right hand.  The Veteran stated that he had undergone release of the right ulnar nerve in 2002 that had not resulted in any significant relief.  The examiner noted that an EMG conducted in 2003 showed sensory ulnar neuropathy without evidence of compression, consistent with long-standing ulnar nerve compression which was then relieved by surgery.  The examiner conducted range of motion testing of the right elbow, noting that there was no evidence of paralysis.  No neurological testing was conducted.  In addressing clinical testing conducted in conjunction with the examination, the examiner again noted the 2003 EMG.  The examiner, as noted above, diagnosed the Veteran with right ulnar neuropathy, but did not provide an assessment of the current severity of the disability.

Rather than assessing the current level of severity of the Veteran's right ulnar neuropathy, as requested by the Board, the examiner focused upon the results of the 2003 EMG testing.  Although the examiner indicated that there was no "paralysis," upon range of motion testing of the right elbow, this was not the information the Board was seeking.  The Board was seeking information regarding paralysis of the ulnar nerve, and not the elbow joint.  Given the Veteran's complaints of worsening since the 2003 EMG, and his reports of increased symptomatology since the October 2005 examination, the August 2009 examiner's failure to assess the current level of severity of the right ulnar neuropathy renders the August 2009 report of examination inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must again be remanded for the purpose of conducting additional neurological evaluation.

The Board notes that in August 2011 correspondence, the Veteran stated that he had lost sensation in his middle, ring, and little fingers on the right hand, as well function of those fingers.  He stated that he experienced spasms in his right arm and hand that caused his hand to claw, which was very painful.  He noted that his condition had continued to deteriorate since the 2003 EMG.  Thus, regardless of the adequacy of the August 2009 examination, because the Veteran is asserting worsening of his condition since the last examination, an additional examination addressing the current nature and severity of the disability is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Lastly, in his August 2011 correspondence, the Veteran referred to nerve conduction studies that proved his disability had worsened.  It is unclear to the Board whether the Veteran was referring to the 2003 EMG study, or to a later study.  Although there are VA treatment records dated in May 2011 in the claims file, these reflect treatment for hepatitis C only.  The most recent VA records pertaining to the right upper extremity in the claims file are dated in December 2010.  As it appears that the Veteran may have received additional VA treatment for his right upper extremity since December 2010, the RO should obtain all VA clinical records dated since December 2010 and associate them with the claims file.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file records from the Charleston, South Carolina, VA Medical Center dated from December 2010 to the present.  If these records are no longer on file, a request should be made to the appropriate storage facility.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA medical examination by an appropriate clinician for the purpose of determining the current nature and severity of his service-connected right ulnar neuropathy.  The examiner should review the claims file and should note that review in the report.

Following a review of the relevant medical evidence in the claims file, obtaining a history from the Veteran (to include treatment and medication history), the physical examination, any laboratory tests that are deemed necessary, and any additional specialty examinations that are warranted, to specifically include neurological testing, i.e, EMG, the clinician is requested to address following:

Describe the current nature and severity of the Veteran's service connected right ulnar neuropathy, to include an assessment of whether the Veteran experiences "severe" incomplete paralysis of the ulnar nerve or whether he experiences "complete paralysis," of the ulnar nerve as contemplated by 38 C.F.R. § 4.124a, Diagnostic Code 8516.

In assessing the current level of severity of the ulnar neuropathy, the examiner should explicitly consider the Veteran's complaints of numbness, inability to grip, decreased strength, dropping items, and his inability to complete various household chores and activities of daily living.

3.  Then, readjudicate the claim.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


